DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 22 March 2022.  Applicant’s amendment on 22 March 2022 amended Claims 1, 12, 18, 24, and 25.  Currently Claims 1-25 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.

The Applicant argues on page 14 that “the independent claims pixel set by pixel set determination of crop risk data to categorize the farm region into a plurality of sub-farms each defining a risk level category for the sub-farm could not, as a practical matter, be performed entirely in a human’s mind… use of one or more regression models”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that with respect to the term pixel in the claims, upon review of the specification it is not clear that this is distinctly linked to a graphical pixel, but appears to be used as a specific point of data and additionally the calculation of using a regression analysis are both viewed as merely data analysis.  As it is reasonably interpreted as a merely data, other than reciting a server and processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the server and processor language, the claim encompasses the user manually analyzing data or data related to image data that was previously collected in order to evaluate and determine crop risk. The mere nominal recitation of a generic server and processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. 
With respect to a pixel (i.e. data analysis) or use of regression models “In accordance with the Supreme Court’s conclusion in Alice, 134 S. Ct. at 2358–59, this court has ruled many times that “such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea,” Electric Power, 830 F.3d at 1355 (citing cases). See, e.g., Credit Acceptance, 859 F.3d at 1055–56; Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d  1364, 1374–75 (Fed. Cir. 2017); Secured Mail, 873 F.3d at 911–12. Under those decisions, an invocation of such computers and networks is not enough to establish the required “inventive concept” in application. Indeed, we think it fair to say that an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathe- matical calculations, amounts to a recitation of what is “well-understood, routine, [and] conventional.”  Mayo, 566 U.S. at 73. Here, that conclusion is properly drawn under the standards governing Rule 12(c) motions”.  This indicates that the mere use of a computer does not indicate the claims are anything other than an abstract idea and not significantly more.  Therefore, the rejection is maintained.

The Applicant argues on pages 14-15 that “each independent claim’s categorization of the farm region into sub-farms each defining a risk level category for the sub-farm based on the crop risk data provides an improvement in the functioning of a computer or an improvement to other technology or technical field”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that with respect to this argument that most significant case to address the 2A analysis is the Enfish LLC v. Microsoft Corp case.  In this specific case the courts specifically identified “that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. Therefore, an examiner may determine that a claim directed to improvements in computer-related technology is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guideline.  The specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features”.  This indicates that claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract, however it is not clear that in the instant application that the disclosure provides for what is viewed as achieving other benefits such as increased flexibility, faster search times, and smaller memory requirements and therefore the claims are an abstract idea and non-statutory.  Especially since upon review of the specification it is not clear that this is distinctly linked to a graphical pixel, but appears to be used as a specific point of data and additionally the calculation of using a regression analysis are both viewed as merely data analysis and not an improvement in the functioning of a computer or an improvement to other technology or technical field.  The rejection is therefore maintained.

Applicant's arguments filed 22 March 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

With respect to the term pixel in the claims, upon review of the specification it is not clear that this is distinctly linked to a graphical pixel, but appears to be used as a specific point of data.  As such the Examiner is using the Ethington reference data points as similar points of data that can then be analyzed and possibly displayed.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Additionally, claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-25 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-25 is/are directed to the abstract idea of receiving, determining, retrieving, determining and categorizing a farm region in order to estimate crop pest risk and or crop disease risk. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-25) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-11) is/are directed to a method, claim(s) (12-17 and 24) is/ are directed to a system, and claims(s) (18-23 and 25) is/are directed to computer program product and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-25 recite(s) a mental process.  Specifically, the independent claims 1, 12, 18, 24, and 25 recite a mental process: as drafted, the claim recites the limitation of determining a farm region, determining plurality of pixels, and categorizing the farm region as part of estimating crop pest and or crop risk which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a server and processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the server and processor language, the claim encompasses the user manually analyzing data related to image data that was previously collected in order to evaluate and determine crop risk. The mere nominal recitation of a generic server and processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving steps required to use the determining and categorizing do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a server and processor is used to perform both the determining and categorizing steps.  The server and processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining, retrieving, categorizing, identifying and providing for estimating crop risk). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving farm definition data, and retrieving input data performs the determining and categorizing step.  The receiving and retrieving step is recited at a high level of generality (i.e., as a general means of gathering crop data for use in the determining and categorizing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The server and processor performs the determining and categorizing step is also recited at a high level of generality, and merely automates the determining and categorizing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the determining and categorizing). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-25 recite(s) receiving farm definition, determining a farm region, retrieving input data, determining the plurality of pixel sets, and categorizing the farm region which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, retrieving, determining, and categorizing which is the abstract idea steps of valuing an idea (using analyzed crop data to determine risk to the crop) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to estimate the crop pest and disease risk).  Using a computer to determining and categorizing the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining of an estimate of crop pest and disease risk would clearly be to a mental activity that a company would go through in order to decide a risk of pests and disease.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine crop risk:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 3, 4, 6, 9, 10, 13, 14-16, and 19-22 recite limitations which further limit the claimed analysis of data.

Claims 2, 5, 8, 11, 17, and 23 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Ethington which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 7 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the crops.  This is not a technical or technological problem but is rather in the realm of data related to crop images data analysis which can be done by a person analyzing the data related to images and therefore an abstract idea.


Step 2B

The claim(s) 1-25 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 9, 12-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al. (U.S. Patent Publication 2016/0078569 A1) (hereafter Ethington) in view of Riley et al. (U.S. Patent Publication 2019/0108631 A1) (hereafter Riley).

	Referring to Claim 1, Ethington teaches a computer-implemented method of estimating crop pest risk and/or crop disease risk at sub-farm level, the method comprising:

receiving farm definition data (see; par. [0134] of Ethington teaches receiving information regarding multiple aspects of the farm including field definition data).

determining a farm region based on the farm definition data, wherein the farm region encompasses an extended farm encompassing the farm defined by the farm definition data, as well one or more neighboring farms (see; par. [0103]-[0109] of Ethington teaches determining a farm region based on collected farm data, including data from par. [0134] field definition data, par. [0024] including group of farms (i.e. neighboring farms)).

retrieving input data associated with the farm region from a plurality of data sources, wherein the input data includes a plurality of pixel sets, and wherein the input data include data output from one or more crop phenology model modules, data output from one or more pest-propagation model modules, and/or data output from one or more disease-propagation model modules (see; par. [0134] of Ethington teaches retrieving data regarding a field region from multiple sources in order to gather multiple pieces of information, par. [0101]-[0108] where data gathered includes crop phenology data from models, and information pest and disease propagation information from models, par. [0032] as part of a agricultural intelligence gathered from multiple sources).

determining, for each of the plurality of pixel sets, crop risk data based on the input data, including the data output from the one or more crop phenology model modules, the data output from the one or more pest-propagation model modules, and/or the data output from the one or more disease-propagation model modules (see; par. [0101]-[0109] of Ethington teaches determining from collected data, determining a crop risk based on collected phenology, pest, and disease models in order to present the risk of expansion of the pest and disease and provide alerts to the regions proximate to the user’s fields (i.e. propagate)).

using one or more models, wherein the crop risk data include an estimate of crop pest risk for each of the plurality of pixel sets and/or an estimate of crop disease risk for each of the plurality of pixel sets (see; par. [0101]-[0109] of Ethington teaches using models in order to identify crop risk posed to crops by pests and disease).

categorizing the farm region into a plurality of sub-farms each defining a risk level category for that sub-farm based on the crop risk data (see; par. [0005] and par. [0134] of Ethington teaches designating specific farm regions in to sub-regions, and par. [0101]-[0109] and then evaluating the regions or sub-regions for risk to the crops).

Ethington does not explicitly disclose the following limitation, however,

Riley teaches regression models (see; par. [0028] of Riley teaches disease and pest data, which is analyzed by, par. [0025] regression models to estimate the impact on the crops).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington fails to disclose regression models.

Riley discloses regression models.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington the regression models as taught by Riley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington and Riley teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Ethington in view of Riley teaches the method above, Ethington does not explicitly disclose a method having the limitations of, however,

Riley teaches determining, for each of the plurality of pixel sets, crop risk data based on the input data using one or more regression models includes determining, for each of the plurality of pixel sets, temporal crop risk data at each of a plurality of different points in time (see; par. [0024] of Riley teaches the utilization of field data including pixel data and additional pixel data, par. [0025] and utilizing a regression analysis to determine a frequency, and par. [0028] and a chance of disease, during par. [0016] temporal events).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington fails to disclose determining, for each of the plurality of pixel sets, crop risk data based on the input data using one or more regression models includes determining, for each of the plurality of pixel sets, temporal crop risk data at each of a plurality of different points in time.

Riley discloses determining, for each of the plurality of pixel sets, crop risk data based on the input data using one or more regression models includes determining, for each of the plurality of pixel sets, temporal crop risk data at each of a plurality of different points in time.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington determining, for each of the plurality of pixel sets, crop risk data based on the input data using one or more regression models includes determining, for each of the plurality of pixel sets, temporal crop risk data at each of a plurality of different points in time as taught by Riley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington and Riley teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Ethington in view of Riley teaches the method above, Ethington further discloses a method having the limitations of:

categorizing the farm region into a plurality of sub-farms each defining a risk level category for that sub-farm based on the crop risk data includes categorizing the farm region, at each of the plurality of different points in time, into a plurality of sub-farms each defining a risk level category for that sub-farm at that point in time based on the temporal crop risk data at each of the plurality of different points in time (see; par. [0005] and par. [0134] of Ethington teaches designating specific farm regions in to sub-regions, and par. [0101]-[0109] and then evaluating the regions or sub-regions for risk to the crops, par. [0117] modeling and displaying of time, par. [0100] for specific time period (i.e. temporal)).


	Referring to Claim 9, see discussion of claim 1 above, while Ethington in view of Riley teaches the method above, Ethington further discloses a method having the limitations of:

categorizing the farm region into a plurality of sub-farms each defining a risk level category for that sub-farm based on the crop risk data includes (see; par. [0005] and par. [0134] of Ethington teaches designating specific farm regions in to sub-regions, and par. [0101]-[0109] and then evaluating the regions or sub-regions for risk to the crops).

Ethington does not explicitly disclose the following limitation, however, 

Riley teaches determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold, wherein the first one of the plurality of sub-farms adjoins the second one of the plurality of sub-farms, and wherein the candidate pixel set is adjacent a neighboring pixel set of the plurality of pixel sets in the first one of the plurality of sub-farms (see; par. [0029] of Riley teaches the use of a probabilistic and deterministic analysis using multiple sets of pixel data, par. [0036] for the analysis of adjacent segments of fields (i.e. adjoining and neighboring second sub-farms) in order to determine the expansion par. [0028] disease and pest problems to be solved).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington fails to disclose determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold, wherein the first one of the plurality of sub-farms adjoins the second one of the plurality of sub-farms, and wherein the candidate pixel set is adjacent a neighboring pixel set of the plurality of pixel sets in the first one of the plurality of sub-farms.

Riley discloses determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold, wherein the first one of the plurality of sub-farms adjoins the second one of the plurality of sub-farms, and wherein the candidate pixel set is adjacent a neighboring pixel set of the plurality of pixel sets in the first one of the plurality of sub-farms.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold, wherein the first one of the plurality of sub-farms adjoins the second one of the plurality of sub-farms, and wherein the candidate pixel set is adjacent a neighboring pixel set of the plurality of pixel sets in the first one of the plurality of sub-farms as taught by Riley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington and Riley teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, Ethington in view of Riley teaches a system for estimating crop pest risk and or crop disease.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a server device, wherein the server device comprises one or more processors, one or more computer readable storage devices, and program instructions stored on at least one of the one or more computer readable storage devices for execution by at least one of the one or more processors (see; par. [0008] of Ethington teaches the use of a process and memory, and par. [0036] including the use of client side server).


	Referring to Claim 13, see discussion of claim 12 above, while Ethington in view of Riley teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Ethington in view of Riley teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 12 above, while Ethington in view of Riley teaches the system above Claim 15 recites the same or similar limitations as those addressed above in claim 9, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 18, Ethington in view of Riley teaches a computer program product for estimating crop pest risk an or crop disease.  Claim 18 recites the same or similar limitations as those addressed above in claim 1, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 19, see discussion of claim 18 above, while Ethington in view of Riley teaches a computer program product for estimating crop pest risk an or crop disease above Claim 19 recites the same or similar limitations as those addressed above in claim 3, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 20, see discussion of claim 20 above, while Ethington in view of Riley teaches a computer program product for estimating crop pest risk an or crop disease above Claim 20 recites the same or similar limitations as those addressed above in claim 4, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 21, see discussion of claim 18 above, while Ethington in view of Riley teaches a computer program product for estimating crop pest risk an or crop disease above Claim 21 recites the same or similar limitations as those addressed above in claim 9, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 9.


Claims 2, 5, 10, 11, 16, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al. (U.S. Patent Publication 2016/0078569 A1) (hereafter Ethington) in view of Riley et al. (U.S. Patent Publication 2019/0108631 A1) (hereafter Riley) in further view of Guo et al. (U.S. Patent Publication 2019/0228224 A1) (hereafter Guo).

	Referring to Claim 2, see discussion of claim 1 above, while Ethington in view of Riley teaches the method above, Ethington in view of Riley does not explicitly disclose a method having the limitations of, however,

Guo teaches displaying, as a visual heat-map, one or more of the plurality of sub-farms (see; par. [0050]-[0053] of Guo teaches displaying a heat map that provides information regarding crop data of specific farm locations).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Guo teaches obtaining a plurality of data related to images sets associated with geographical region and time period using pixel information to analyze crop information and as it is comparable in certain respects to Ethington and Riley which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington and Riley discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington and Riley fails to disclose displaying, as a visual heat-map, one or more of the plurality of sub-farms.

Guo discloses displaying, as a visual heat-map, one or more of the plurality of sub-farms.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington and Riley displaying, as a visual heat-map, one or more of the plurality of sub-farms as taught by Guo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington, Riley, and Guo teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 4 above, while Ethington in view of Riley teaches the method above, Ethington in view of Riley does not explicitly disclose a method having the limitations of, however,

Guo teaches displaying, as a visual heat-map, one or more of the plurality of sub-farms at a user- selected one of the plurality of different points in time (see; par. [0072] of Guo teaches displaying a generated heat map, utilizing a par. [0066] time lapse data, for par. [0018] particular geographical regions).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Guo teaches obtaining a plurality of data related to images sets associated with geographical region and time period using pixel information to analyze crop information and as it is comparable in certain respects to Ethington and Riley which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington and Riley discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington and Riley fails to disclose displaying, as a visual heat-map, one or more of the plurality of sub-farms at a user- selected one of the plurality of different points in time.

Guo discloses displaying, as a visual heat-map, one or more of the plurality of sub-farms at a user- selected one of the plurality of different points in time.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington and Riley displaying, as a visual heat-map, one or more of the plurality of sub-farms at a user- selected one of the plurality of different points in time as taught by Guo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington, Riley, and Guo teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Ethington in view of Riley teaches the method above, Ethington in view of Riley further discloses a method having the limitations of:

Guo teaches determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold comprises: determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for the neighboring pixel set is less than a first sub-farm expansion threshold (see; par. [0069] of Guo teaches determining crop diseases and attributes based on direction of planting (i.e. neighbors), which is based on par. [0078] a probability using a pixel data, par. [0093] that is compared to meet a present threshold).
determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for each of the plurality of pixel sets in the first one of the plurality of sub-farms is less than a second sub-farm expansion threshold (see; par. [0080] of Guo teaches determining a prediction of a crop, where a prediction includes par. [0069] a determination of a crop disease in order to control or cure crop diseases, which also utilizes par. [0039] pixel data will provide the ability to par. [0093] meet a present threshold, [0050]-[0053] provides information regarding crop data of specific farm locations).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images s as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Guo teaches obtaining a plurality of data related to data related to images sets associated with geographical region and time period using pixel information to analyze crop information and as it is comparable in certain respects to Ethington and Riley which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington and Riley discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington and Riley fails to disclose determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold comprises: determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for the neighboring pixel set is less than a first sub-farm expansion threshold, and determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for each of the plurality of pixel sets in the first one of the plurality of sub-farms is less than a second sub-farm expansion threshold.

Guo discloses determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold comprises: determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for the neighboring pixel set is less than a first sub-farm expansion threshold, and determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for each of the plurality of pixel sets in the first one of the plurality of sub-farms is less than a second sub-farm expansion threshold.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington and Riley determining whether to expand a first one of the plurality of sub-farms to include a candidate pixel set of the plurality of pixel sets in a second one of the plurality of sub-farms based on whether the candidate pixel set meets at least one sub-farm expansion threshold comprises: determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for the neighboring pixel set is less than a first sub-farm expansion threshold, and determining whether a difference between the crop risk data for the candidate pixel set and the crop risk data for each of the plurality of pixel sets in the first one of the plurality of sub-farms is less than a second sub-farm expansion threshold as taught by Guo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington, Riley, and Guo teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 9 above, while Ethington in view of Riley in further view of Guo teaches the method above, Ethington further discloses a method having the limitations of:

receiving resolution selection data from a user, wherein the resolution selection data includes at least one of the first and second sub-farm expansion thresholds (see; par., [0117] of Ethington teaches receiving field health data and allowing for image resolution between 5m and .25cm, where it can be completed par. [0134] of Ethington based on designated specific farm regions into sub-regions).


	Referring to Claim 16, see discussion of claim 15 above, while Ethington in view of Riley teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 10, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 17, see discussion of claim 16 above, while Ethington in view of Riley teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claim 9 and 11, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 9 and 11.

	Referring to Claim 22, see discussion of claim 21 above, while Ethington in view of Riley teaches a computer program product for estimating crop pest risk an or crop disease above Claim 22 recites the same or similar limitations as those addressed above in claim 10, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 10.


Claims 6, 7, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al. (U.S. Patent Publication 2016/0078569 A1) (hereafter Ethington) in view of Riley et al. (U.S. Patent Publication 2019/0108631 A1) (hereafter Riley) in further view of Rosenbaum (U.S. Patent Publication 2014/0058881 A1).

	Referring to Claim 6, see discussion of claim 1 above, while Guo in view of Riley teaches the method above, Guo further discloses a method having the limitations of:

identifying, for each of the plurality of sub-farms, a plurality of antidote options (see; par. [0134] of Ethington based on designated specific farm regions into sub-regions, par. [0031] identify planning for use of pesticide, herbicide, and fungicide (i.e. antidote)).

Ethington in view of Riley does not explicitly disclose the following limitations, however,

Rosenbaum teaches determining, for each of the plurality of sub-farms, a recommendation score for each of the plurality of antidote options based at least in part on the risk level for that sub-farm (see; par. [0020]-[0021] of Rosenbaum teaches determining a recommendation for curing (i.e. antidote) at specific geo locations (i.e. sub-farms), specifically par. [0029]-[0030] recommendations for curing conditions based on, data from par. [0003] risk from disease, including potential effectiveness (i.e. measurement similar to a score)), and 
providing, for each of the plurality of sub-farms, one or more recommended antidote options from the plurality of antidote options based on the plurality of recommendation scores (see; par. [0029]-[0030] of Rosenbaum teaches recommendations for curing conditions based on, data from par. [0003] risk from disease, including potential effectiveness (i.e. measurement similar to a score)).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Rosenbaum teaches processing for crop scouting and pest cure recommendations and as it is comparable in certain respects to Ethington and Riley which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington and Riley discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington and Riley fails to disclose determining, for each of the plurality of sub-farms, a recommendation score for each of the plurality of antidote options based at least in part on the risk level for that sub-farm, and providing, for each of the plurality of sub-farms, one or more recommended antidote options from the plurality of antidote options based on the plurality of recommendation scores.

Rosenbaum discloses determining, for each of the plurality of sub-farms, a recommendation score for each of the plurality of antidote options based at least in part on the risk level for that sub-farm, and providing, for each of the plurality of sub-farms, one or more recommended antidote options from the plurality of antidote options based on the plurality of recommendation scores.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rosenbaum and Riley determining, for each of the plurality of sub-farms, a recommendation score for each of the plurality of antidote options based at least in part on the risk level for that sub-farm, and providing, for each of the plurality of sub-farms, one or more recommended antidote options from the plurality of antidote options based on the plurality of recommendation scores as taught by Guo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington, Riley, and Rosembaum teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 7, see discussion of claim 6 above, while Ethington in view of Riley in further view of Rosenbaum teaches the method above, Ethington further discloses a method having the limitations of, 

for each of the plurality of sub-farms, the plurality of antidote options include a plurality of sub-farm temporal antidote options defining antidote options for that sub-farm at a plurality of different points in time (see; par. [0134] of Ethington based on designated specific farm regions into sub-regions, par. [0031] identify planning for use of pesticide, herbicide, and fungicide (i.e. antidote), par. [0117] modeling and displaying of time periods, par. [0100] for specific time period (i.e. temporal)).


	Referring to Claim 24, Ethington in view of Riley teaches a system for estimating crop pest risk and or crop disease.  Claim 24 recites the same or similar limitations as those addressed above in claim 1, 6, and 12, Claim 24 is therefore rejected for the same reasons as set forth above in claim 1, 6, and 12.

	Referring to Claim 25, Ethington in view of Riley teaches a computer program product for estimating crop pest risk and or crop disease.  Claim 25 recites the same or similar limitations as those addressed above in claim 1, and 6, Claim 25 is therefore rejected for the same reasons as set forth above in claim 1, and 6.


Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al. (U.S. Patent Publication 2016/0078569 A1) (hereafter Ethington) in view of Riley et al. (U.S. Patent Publication 2019/0108631 A1) (hereafter Riley) in further view of Rosenbaum (U.S. Patent Publication 2014/0058881 A1) in further view of Guo et al. (U.S. Patent Publication 2019/0228224 A1) (hereafter Guo).

	Referring to Claim 8, see discussion of claim 6 above, while Ethington in view of Riley in further view of Rosenbaum teaches the method above, Ethington in view of Riley in further view of Rosenbaum does not explicitly disclose a method having the limitations of, however,

Guo teaches displaying, as a visual heat-map, one or more of the plurality of sub-farms (see; par. [0072] and par. [0083] of Guo teaches displaying a crop type heat map based on the par. [0059] determined sub-field level (i.e. sub farms)), and
displaying, for each of the one or more of the plurality of sub-farms, the one or more recommended antidote options as text associated with that sub-farm on the visual heat-map (see; par. [0059] of Guo teaches determining sub-field level (i.e. sub farms), and par. [0066]-[0069] in order to diagnose crop disease and control or cure crop disease, where the information par. [0072] and par. [0083] is based on a crop type heat map).

The Examiner notes that Ethington teaches similar to the instant application teaches determining agricultural revenue.  Specifically, Ethington discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riley teaches system and method for field pattern analysis for identifying field patterns for a geographic crop region and as it is comparable in certain respects to Ethington which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Guo teaches obtaining a plurality of data related to images sets associated with geographical region and time period using pixel information to analyze crop information and as it is comparable in certain respects to Ethington and Riley which teaches crop type classification in data related to images as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington and Riley discloses determining agricultural revenue based on agricultural intelligence in order to determine a yield projection. However, Ethington and Riley fails to disclose displaying, as a visual heat-map, one or more of the plurality of sub-farms, and displaying, for each of the one or more of the plurality of sub-farms, the one or more recommended antidote options as text associated with that sub-farm on the visual heat-map.

Guo discloses displaying, as a visual heat-map, one or more of the plurality of sub-farms, and displaying, for each of the one or more of the plurality of sub-farms, the one or more recommended antidote options as text associated with that sub-farm on the visual heat-map.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington and Riley displaying, as a visual heat-map, one or more of the plurality of sub-farms, and displaying, for each of the one or more of the plurality of sub-farms, the one or more recommended antidote options as text associated with that sub-farm on the visual heat-map as taught by Guo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington, Riley, and Guo teach the collecting and analysis of data in order to provide an analysis of crop data to provide a recommendation on future actions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 23, see discussion of claim 22 above, while Ethington in view of Riley teaches a computer program product for estimating crop pest risk an or crop disease above Claim 23 recites the same or similar limitations as those addressed above in claim 7 and 11, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 7 and 11.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Guan et al. (U.S. Patent Publication 2022/0067614 A1) discloses an apparatus and method for crop yield prediction.
Klein et al. (U.S. Patent Publication 2019/0179009 A1) discloses a crop classification and growth tracking with synthetic aperture radar.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623